Citation Nr: 1453811	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  14-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for claimed alcoholism, to include as secondary to the service-connected PTSD.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for arthritis of multiple joints, including the hips, knees, shoulders, elbows, and hands.

5.  Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD.




REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and December 2011 rating decisions of the RO.

In April 2014, the Board remanded the appeal for further development.

The Board notes that a lay statement from the Veteran's wife was associated with the file subsequent to the August 2014 Supplemental Statement of the Case (SSOC).    The Board has considered this evidence prior to Agency of Jurisdiction (AOJ) review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The Board has considered documentation included in Virtual VA and VBMS.

In a September 2014 lay statement from the Veteran's wife, she appears to raise the issues of service connection for a sleep disorder to include restless legs, sleep apnea, night sweats and insomnia, as well as neuropathy in the legs.  

These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for an innocently acquired psychiatric disorder other than posttraumatic stress disorder, a back disorder, and arthritis of multiple joints are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to suffer from chronic alcoholism.

2.  The Veteran is not shown to have manifested complaints or findings referable to hypertension in service or for many years thereafter.  

3.  The currently demonstrated hypertension is not show to have been caused or aggravated by the service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The Veteran is not shown to have chronic alcoholism that is proximately due to or the result of the service-connected PTSD. 38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.310 (2014).

2.  The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  The Veteran's disability manifested by hypertension is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

By correspondence dated in September 2010 and May 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by the claimant, and notice of what part VA would attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in an August 2014 SSOC.

For these reasons, the Board concludes that the claims may be adjudicated without a remand for further notification.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and private treatment records.  VA examinations dated in July 2011, December 2013, and June 2014 addressed the claim for alcoholism.  VA examinations in October 2011 and December 2013 addressed the claim for hypertension.  The examinations considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.  

Further, there has been substantial compliance with the Board's April 2014 remand directives as to the claims decided herein, insofar as the RO ascertained that the VA Medical Center in Milwaukee, Wisconsin had no treatment records pertaining to the Veteran, and obtained VA medical opinions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.


Alcoholism

Service connection is precluded for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse for claims filed after October 31, 1990.  38 C.F.R. § 3.301.  

However, service connection is warranted for an alcohol-abuse related disability when such abuse arose secondarily from a service-connected disorder.  Allen v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001).

Here, to the extent that the Veteran is service-connected for PTSD, the record demonstrates that he does not currently suffer from alcoholism.

The existence of a current disability due to a disease or injury incurred in service is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

The current disability element is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of the claim.  Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

On VA examination in July 2011, the examiner noted the following: "alcohol treatment 30 years ago. No prolonged periods of excessive drinking since. No other drugs [or] abuse. No current problems with nonprescribed psychoactive substances reported."

On VA examination in December 2013, the examiner stated that a diagnosis of an alcohol use disorder required a problematic pattern of alcohol use leading to clinically significant impairment or distress occurring within a 12-month period.   

According to the Veteran's medical records and his self-report, he had not had a problematic pattern of alcohol use for several decades.  There were no treatment notes indicating a problem with alcohol.  As such, the examiner opined, "the Veteran [did] not meet criteria for current diagnosis of alcoholism."

On VA examination in June 2014, the examiner concluded that "the Veteran [did] not meet DSM-5 (or DSM-IV) criteria for a diagnosis of alcohol use disorder. He reported he ha[d] not used any alcohol for over 40 years, therefore it [was] not a currently active or relevant mental health condition."

The Board has carefully reviewed the record, and consistent with the examiners' findings, can point to no evidence documenting a diagnosis of alcoholism. The record before the Board contains multiple medical records referable to VA and private treatment that are devoid of any such evidence.

The Board has considered the Veteran's own assertions that he suffers from alcoholism that is related to service and/or PTSD.  The Veteran is certainly competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, the July 2011, December 2013, and June 2014 VA examiners were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  

The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that no current alcoholism was present.  As such, the Board finds the opinions of the VA examiners to be more probative.  
 
Thus, on this record, the medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).   The most probative and credible evidence establishes that the appellant does not have alcoholism. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).  


Hypertension

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In addition, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Effective on October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  

To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1.  Hypertension is defined as diastolic blood pressure predominantly 90 mm. or greater. Isolated systolic hypertension is defined as systolic blood pressure predominantly 160 mm. or greater with diastolic blood pressure of less than 90mm).

The current records, including a VA examination report of December 2013, serve to document a diagnosis of hypertension.

As for the in-service incurrence of the conditions, the Board notes that as the claimed disorder is not related to combat, 38 U.S.C.A. § 1154(b) does not apply.  

The service treatment records are silent for complaints or findings of hypertension.  The 1956 separation examination shows a blood pressure measurement of 120/80.  VBMS Entry May 13, 2014, p.12/25.

On the issue of nexus, on VA examination in October 2011, the examiner offered a negative nexus opinion on the issue of secondary service connection finding, "hypertension was noted as early as 1993, recent diagnosis of PTSD was
made 7/2011. The condition PTSD did not cause nor permanently aggravate the condition of hypertension."

On VA examination in December 2013, the examiner rendered a negative nexus opinion on both direct and secondary service connection, concluding, "the Veteran's hypertension was not caused by, a result of or aggravated by his military service including his diagnosed PTSD."

As rationale, the examiner explained that hypertension was not manifested until years subsequent to his 1956 discharge from service.  Further,  the examiner noted that the Veteran underwent exposure to psychological trauma prior to discharge, and that "it would be expected that these exposures would have led to hypertension earlier."  

The examiner noted that the Veteran was morbidly obese for much of the time after service.  He had lost a significant amount of weight, which significantly improved his blood pressure.  As such, the examiner opined that it was "most likely that genetic factors along with weight played a much more important role in his BP than his PTSD."  It was not likely that PTSD played an aggravating role in the Veteran's hypertension, or weight loss would not have caused an improvement in blood pressure.  

The Board finds the October 2011 and December 2013 VA examination opinions to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).     The opinions are entitled to substantial probative weight because the examiners explained the reasons for the conclusions reached based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The examiners based their opinions on a review of the claims file and examination of the Veteran.  

There are no medical opinions to the contrary.  The only other evidence of record supporting the Veteran's claim is his competent lay assertions.  

However, the October 2011 and December 2013 VA physicians are medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determining that the current hypertension was not caused or aggravated by service or a service-connected disability.  Other etiologies were identified for the hypertension.  As such, the Board finds the opinions of the VA examiners to be more probative.  

Finally, the Board further notes that, chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

However, there is no evidence documenting hypertension within one year of the Veteran's discharge from active duty in January 1956.  As such, the Board finds that presumptive service connection is not warranted on this basis.  

Further, the Board notes that the evidence does not serve to establish a continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Hypertension was not noted during service or for many years thereafter.  There were no characteristic manifestations of the disease process during service.  Thus, a continuity of symptomatology is not established.  

In reaching these decisions, the Board notes that, as the preponderance of the evidence is against the Veteran's claims, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for claimed alcoholism is denied.

Service connection for hypertension is denied.  


REMAND

In April 2014, the Board remanded the claims for service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder, a back disorder, and arthritis of multiple joints for VA examinations.  The examinations conducted as to these claims are not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As for the claim for an acquired psychiatric disorder, the June 2014 examiner did not render the requested nexus opinions due to her finding that the Veteran did not have a psychiatric disorder other than the already service-connected PTSD.  

As discussed, however, on private medical examination in April 2011, the Veteran was diagnosed with major depressive disorder not otherwise specified (NOS), and anxiety disorder NOS.  VBMS Entry April 25, 2011; McClain v. Nicholson, 21 Vet. App. 319 (2007).  This was not addressed by the examiner.

As for the claimed arthritis of multiple joints, the examiner was directed to address the lay contentions that the Veteran was injured during service when the vehicle in which he was riding struck a foxhole.  In the examination report for the back disorder, the examiner offered a negative nexus opinion on the Veteran's arthritis of multiple joints due to the fact that treatment was not documented in the service records.  This finding was also rendered in examination reports specific to the elbow and forearm and the hand and finger.  This does not adequately address the lay contentions which served as the basis for remand.

As for the claimed back disorder, the examiner rendered somewhat conflicting findings.  In addition to the negative opinion just mentioned, the examiner further stated, "the mechanism of injury striking a foxhole while riding a vehicle [was] likely to cause injury however [he] would have to resort to speculation to determine a diagnosis of a back condition including strain based on history and limited treatment notes until many years following service."  The Board notes that a diagnosis at the time of injury is not required for the requested nexus opinion.

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran's electronic claims file to the June 2014 VA psychiatric examiner for an addendum opinion addressing the nature and likely etiology of the acquired psychiatric disorders, other than PTSD.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required.

On review of the record, the examiner is requested to offer an opinion, with supporting rationale, as to whether any acquired psychiatric disorder is due to an injury or other event or incident of the Veteran's period of active service, or whether his service connected PTSD either caused or worsened (beyond the natural course) the disorder.  

In rendering these opinions, the examiner must address the April 25, 2011 private medical examination in which the Veteran was diagnosed with anxiety disorder NOS and depressive disorder NOS.

If there is disagreement with the diagnosis the examiner should explain why, and if it is a matter where the disabilities resolved, the examiner should explain the reason for such resolution. The examiner should also attempt to identify the time at which the disorders were deemed resolved.  In such a case, the examiner should render the above opinions as to the period during which the disorders were present.

The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.    

If the examiner is unable to provide the requested opinions without examining the Veteran, the RO must arrange for the Veteran to undergo appropriate VA examinations to obtain opinions responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

2.  The AOJ also should provide the Veteran's electronic claims file to the July 2014 VA examiner for an addendum opinion addressing the nature and likely etiology of the back disorder and arthritis of multiple joints.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required.

On review of the record, the examiner is requested to offer an opinion, with supporting rationale, as to whether whether it is at least as likely as not (50 percent probability or greater) that any current back disability or any manifested by arthritis of multiple joints due to an injury or other event or incident of his period of active service, including striking a foxhole while riding in a vehicle, despite the absence of such injuries in the service treatment records.  

For purposes of the opinion, the examiner should assume that the Veteran is credible and should consider his reports as to the initial onset of symptoms.  The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.    
If the examiner is unable to provide the requested opinions without examining the Veteran, the RO must arrange for the Veteran to undergo appropriate VA examinations to obtain opinions responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


